Citation Nr: 0630200	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to presumptive service connection for fatigue due 
to an undiagnosed illness or a medically unexplained 
multisymptom illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961 and from June 1991 to January 1992.  His DD Form 215 
indicates that he served in Southwest Asia from July 1991 to 
November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the claims 
folder was subsequently transferred to the RO in Winston-
Salem, North Carolina.  

When the veteran's appeal was before the Board in July 2000, 
entitlement to service connection for chronic fatigue 
syndrome on a direct basis was denied.  At that time and in 
April 2005, Board remanded the issue of entitlement to 
service connection for chronic fatigue on a presumptive basis 
for further action by the originating agency.  

The Board notes that the veteran has raised the issue of 
entitlement to an earlier effective date for the award of 
service connection for fibromyalgia.  This issue is referred 
to the originating agency for the proper action.  In 
addition, in written argument submitted to the Board in 
August 2006, the veteran's representative argued that service 
connection is warranted for fatigue on a direct basis.  
Therefore, the Board also refers the issue of whether new and 
material evidence has been presented to reopen this direct 
service connection claim to the originating agency for 
appropriate action.


FINDING OF FACT

The veteran does not have chronic fatigue due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.




CONCLUSION OF LAW

The requirements for entitlement to service connection for 
chronic fatigue due to an undiagnosed illness or a medically 
unexplained multisymptom illness are not met.  38 U.S.C.A. §§ 
1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 
4.88a (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, 2005to include notice that he should 
submit all pertinent evidence in his possession, by letter 
mailed in April.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for chronic fatigue, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for fatigue.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in July 2005.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran contends that he has chronic fatigue due to an 
undiagnosed illness caused by his active duty service in the 
Persian Gulf.  Service medical records show no diagnosis or 
treatment for fatigue, and his November 1991 Southwest Asia 
demobilization examination report indicates that he was 
neurologically and psychiatrically normal on clinical 
examination.  

Post-service treatment records show that the veteran first 
reported fatigue in August 1993 at the Durham, North Carolina 
VA Medical Center (VAMC).  In March 1996 he tested positive 
for the hepatitis C antibody, and his private physician 
stated that hepatitis had probably been present since a 1972 
blood transfusion.  The Board notes that the veteran has also 
underwent treatment with a private psychiatrist from October 
2000 to May 2001 and was diagnosed with chronic fatigue 
syndrome, fibromyalgia, and major depression based on his 
recitation of history. 

In January 1995 the veteran was provided a VA examination.  
He reported a history of chronic fatigue for the past two to 
three years, along with a lack of energy.  His blood count 
showed no anemia and although the examiner noted the veteran 
had a history of abnormal liver tests, contemporary liver 
tests were normal.  The diagnosis was chronic fatigue, cause 
undetermined. 

A VA contract examination was also performed in May 1999.  
The veteran reported developing fatigue in October 1991 and 
stated that he had no energy and felt constantly weak and 
tired, although he was not currently undergoing treatment.  
The examiner found there were no objective findings to 
account for the veteran's fatigue except that he had formed 
hepatitis C antibodies.  All symptoms of fatigue were 
subjective, and it was the examiner's impression that the 
veteran had chronic fatigue syndrome.

Although the veteran was diagnosed with chronic fatigue 
syndrome, in its July 2000 remand, the Board found that the 
May 1999 examination report did not contain the specific 
findings that must be present in order to have a valid 
diagnosis of chronic fatigue syndrome for VA purposes.  
Therefore, the veteran was afforded another VA examination in 
January 2001.  The veteran described symptoms of much 
tiredness, and the examiner noted that the veteran had been 
surveyed for liver disease, had a history of a few abnormal 
liver function tests, and was found to be positive for the 
hepatitis C antigens.  

With respect to the VA criteria for a diagnosis of chronic 
fatigue disorder, the examiner found that the veteran had no 
acute onset, and no known febrile illness.  
His fatigue was characterized as a tired, indolent feeling of 
not having energy to do anything special.  He did not have 
nonexudative pharyngitis, and there was no swelling of the 
lymph nodes.  He did not generally have muscle ache or 
weakness, nor did he have fatigue lasting 24 hours after 
exercise.  The veteran did not have headaches of note, did 
not experience migratory joint pains, and while he did 
describe some trouble sleeping, the examiner concluded it was 
more of a dyssomnia and when the veteran did sleep, he slept 
soundly.  While the veteran described being worried, he did 
not exhibit frank neuropsychologic symptoms.  

The examiner concluded that the veteran did not meet the 
criteria for a diagnosis of chronic fatigue syndrome and an 
undiagnosed illness secondary to the Gulf War was not found.  
In his opinion it was more likely than not that the veteran's 
indolence and fatigue symptoms were due to chronic hepatitis 
C as opposed to an undiagnosed illness.  In addition, in a 
March 2001 addendum, the examiner noted that no changes to 
his finding and diagnoses were necessary after reviewing the 
veteran's claims folder and medical records. 

The Board notes that in support of his claim the veteran has 
submitted several letters from his co-workers attesting to 
his honesty and corroborating his reported history of fatigue 
following service in the Gulf War.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2005).  Manifestations of an undiagnosed illness or 
multisymptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). 

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

While the veteran did serve on active duty in Southwest Asia 
during the Persian Gulf War, the Board finds that the record 
does not show that the veteran's fatigue is caused by a 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained multisymptom illness.  While the 
veteran was diagnosed with chronic fatigue syndrome by his 
private psychiatrist and the May 1999 VA contract examiner, 
these diagnoses are not adequate for purposes of this 
presumptive claim, as they do not address the criteria 
required for chronic fatigue syndrome in 38 C.F.R. § 4.88a 
(2006).  The Board notes that despite the diagnosis of 
chronic fatigue syndrome, the May 1999 examiner stated that 
there were no objective findings to account for the veteran's 
fatigue except his hepatitis C antibodies.  Additionally, at 
his January 1995 VA examination, while the veteran was 
diagnosed with chronic fatigue of an undetermined cause, this 
fatigue was not linked to an undiagnosed illness caused by 
the veteran's service in the Persian Gulf.  Therefore, the 
Board finds these medical diagnoses are of little probative 
value. 

The Board finds that the most probative evidence of whether 
the veteran's fatigue is related to an undiagnosed illness or 
a medically unexplained multisymptom illness such as chronic 
fatigue syndrome is the January 2001 VA examination report.  
In addition to examining the veteran, the examiner reviewed 
the veteran's pertinent history and considered the VA 
criteria for a diagnosis of chronic fatigue syndrome.  He 
concluded that the veteran did not have chronic fatigue 
syndrome and that the veteran's fatigue was not due to an 
undiagnosed illness.  Additionally, the examiner opined that 
the veteran's fatigue was attributable to his chronic 
hepatitis C. 

Although the veteran has asserted that he has an undiagnosed 
illness manifested by chronic fatigue due to his service in 
the Persian Gulf, and he has submitted lay statements in 
support of the claim, as lay persons, he and his co-workers 
are not competent to render medical diagnoses or an opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the medical evidence establishes that the veteran's 
fatigue is not due to an undiagnosed illness or a medically 
unexplained multisymptom illness, and is instead attributable 
to his hepatitis C, service connection is not in order for 
this claimed disability.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable in this case because 
the preponderance of the evidence is against the claim.


ORDER

Entitlement to presumptive service connection for fatigue due 
to undiagnosed illness or a medically unexplained 
multisymptom illness is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


